Title: To Thomas Jefferson from John Nicholas, Jr., 3 February 1790
From: Nicholas, John, Jr.
To: Jefferson, Thomas



Wednesday Morning 3d: Feby 1790

John Nicholas’s compliments to Mr. Jefferson, accompanied by the work he did him the honor of suspecting him of composing while he expressed an inclination to possess it. Observing too that the Work is founded on an opinion of a certain Statesman, in the most essential point, similar to that of Mr. Jefferson’s own, the Author might hope the utmost indulgence from that quarter for the lengths he has gone in order to establish that point. Avarice and a love for popularity seem to be the main charges exhibited in that work; and the personal severities into which he entered appear nothing more than a self-defense of his own character which became severely attacked on the score of verasity. An attempt is made on the margin to give Mr. Jefferson some information, which perhaps, only those who were in this Country when the papers were first published, could have at this day.
